Exhibit 10.1

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (“Agreement”) is made by and between GOLDLEAF
FINANCIAL SOLUTIONS, INC., a Tennessee corporation (the “Company”), and JOHN R.
POLCHIN (the “Executive”), as of the 28th day of August 2007 (the “Effective
Date”).

     In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:

SECTION I
EMPLOYMENT

     The Company desires to employ the Executive, and Executive agrees to be
employed under the terms and conditions provided in the Agreement.

SECTION II
POSITION AND RESPONSIBILITIES

     During the Period of Employment (as such term is defined herein below), the
Executive agrees to serve as the Chief Financial Officer of the Company and to
be responsible for the typical management responsibilities expected of an
officer holding such positions and such other responsibilities as may be
assigned to Executive from time to time by the Board of Directors or Chief
Executive Officer of the Company consistent with such position.

SECTION III
TERMS AND DUTIES

     A. Period of Employment.

     Unless earlier terminated as provided herein, the Executive's employment
under this Agreement shall begin on August 28, 2007 and shall be for a
continuing term of eighteen (18) months (the “Term”), which shall be extended
automatically (without further action of the Company or the Executive) each day
for an additional day so that the remaining term shall continue to be eighteen
(18) months.

     B. Duties.

     During the Period of Employment, the Executive shall devote substantially
all of his business time, attention and skill to the business and affairs of the
Company and its subsidiaries. The Executive will perform faithfully the duties
that may be assigned to him from time to time by the Board of Directors or Chief
Executive Officer of the Company.





--------------------------------------------------------------------------------



SECTION IV
COMPENSATION

     For all services rendered by the Executive in any capacity during the
Period of Employment, the Executive shall be compensated as follows:

     A. Base Salary.

     The Company shall pay the Executive an annual base salary of not less than
Two Hundred and Ninety-Five Thousand Dollars ($295,000) (“Base Salary”). The
Base Salary shall be payable according to the customary payroll practices of the
Company, but in no event less frequently than once each month. The Base Salary
shall be reviewed annually and shall be subject to increase according to the
policies and practices adopted by the Company from time to time.

     B. Annual Incentive Award.

     The Company will pay annual incentive compensation awards to the Executive
as may be granted by the Board of Directors (or a committee thereof) under any
executive bonus or incentive plan in effect from time to time (the “Annual
Incentive Award”). For the fiscal year 2007, the Executive will be granted a
bonus of up to $30,000 based on the accomplishment of mutually agreed upon
objectives which shall be established no later than September 28, 2007.

     Beginning January 1, 2008 (the fiscal year 2008) and continuing thereafter,
the Annual Incentive Award shall be at a level determined by the Board in
accordance with the senior executive bonus plan(s) approved by the Board,
however, the Executive’s Annual Incentive Award target level shall, at no time
during his Period of Employment, be less than 40% of Executive’s then current
Base Salary. Further, the Executive’s Annual Incentive Award shall not exceed,
for any given fiscal year, the Executive’s then current Base Salary. The
Executive’s Annual Incentive Award shall be contingent upon performance of
stipulated goals of the Company established by the Board of Directors.

     C. Benefits.

     During the Period of Employment, the Company shall provide Executive any
additional compensation and benefits plans or programs maintained by Company
from time-to-time in which other senior executives of Company participate on
terms comparable to those applicable to such other senior executives generally
(commensurate with Executive’s position with Company), including, without
limitation, payment of medical insurance for Executive and his family and to the
extent it is offered at the Company, dental and vision insurance for Executive
and his family.

     D. Stock Option Grants.

     The Company shall award Executive, by separate agreement, certain stock
options (“Options”) in amounts and under such terms and conditions as determined
by the Board of Directors or the Compensation Committee. The initial grant will
be for options to purchase 180,000 shares of Company common stock to be granted
effective as of the first day of employment. Further, the initial grant, as well
as any additional grants made to Executive, are subject to immediate vesting and
become fully exercisable and transferable upon a Change of Control as defined in
The Goldleaf Financial Solutions, Inc. 2005 Long-Term Equity Incentive Plan, as
Amended (a “Change of Control”). Any additional restrictions including
forfeiture risks or any other contingencies will also lapse upon such Change of
Control.

2

--------------------------------------------------------------------------------

SECTION V
BUSINESS EXPENSES

     The Company acknowledges and agrees that Executive shall be based in the
Atlanta, Georgia greater metropolitan area or the Nashville, Tennessee greater
metropolitan area, as mutually agreed upon by the Executive and the Company
(such location, once determined, to be referred to as the “Corporate Office
Area”) and shall on an occasional basis perform his duties and obligations in
various other geographic locations. The Company shall reimburse the Executive
for all reasonable travel, accommodations and other expenses incurred by the
Executive in connection with the performance of his duties and obligations under
this Agreement wherever they may arise. Additionally, in connection with
Executive’s re-location to the Corporate Office Area, Company shall reimburse
Executive for his reasonable and necessary moving expenses and brokerage costs
associated with the sale of Executive’s existing residence upon presentation of
proper receipts and documentation but in no event shall Company’s obligation for
such expenses exceed an amount equal to $125,000 (the “Expense Cap”) plus the
amount of any additional federal and state income taxes and other payroll
withholding amounts payable by Executive with respect to such $125,000 (but not
with respect to such additional amounts). In connection therewith, in the event
all such expenses exceed the Expense Cap, the Company shall determine which
expenses shall be reimbursed to meet the Expense Cap.

SECTION VI
DISABILITY

     A. In the event of disability of the Executive during the Period of
Employment, the Company will continue to pay the Executive according to the
compensation provisions of this Agreement during the period of his disability,
until such time as Executive’s long-term disability insurance benefits are
available. However, in the event the Executive is disabled for a continuous
period of six (6) months after the Executive first becomes disabled, the Company
may terminate the employment of the Executive. In this case, normal compensation
will cease except for earned but unpaid Base Salary and Annual Incentive Awards
which would be payable on a prorated basis for the year in which the disability
occurred. Further, earned vacation time and unreimbursed business expenses
(consistent with Company policies and procedures) shall also be due Executive.
In the event of such termination, all unvested stock options held by Executive
shall be deemed fully vested on the date of such termination.

     B. During the period the Executive is receiving payments of either regular
compensation or disability insurance described in this Agreement and as long as
he is physically and mentally able to do so, the Executive will furnish
information and assistance to the Company and from time to time will make
himself available to the Company to undertake assignments consistent with his
prior position with the Company and his physical and mental health. If the
Company fails to make a payment or provide a benefit required as part of the
Agreement, the Executive’s obligation to fulfill information and assistance will
end.

     C. The term “disability” will have the same meaning as under any disability
insurance provided pursuant to this Agreement or otherwise.

3

--------------------------------------------------------------------------------

SECTION VII
DEATH

In the event of the death of the Executive during the Period of Employment, the
Company’s obligation to make payments under this Agreement shall cease as of the
date of death, except for earned but unpaid Base Salary and Annual Incentive
Award, which will be paid on a prorated basis for that year. Further, earned
vacation time and unreimbursed business expenses (consistent with Company
policies and procedures) shall also be due Executive. In the event of the death
of the Executive during the Period of Employment, all unvested stock options
held by Executive shall be deemed fully vested on the date of death and shall be
transferable to the Executive’s estate.

SECTION VIII
EFFECT OF TERMINATION OF EMPLOYMENT

     A. If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge (as defined later in this Agreement),
whether or not in connection with a Change of Control, the Company will pay the
Executive in a lump sum upon such Without Cause Termination or Constructive
Discharge, an amount equal to one hundred and fifty percent (150%) of the sum of
(a) his Base Salary as in effect at such time, plus (b) an amount equal to his
bonus for the prior fiscal year (the “Severance Payment”). The Severance Payment
shall be due Executive no later than thirty (30) days after his termination
resulting from Without Cause Termination or Constructive Discharge. In the event
of a Without Cause Termination or Constructive Discharge, the Company shall also
reimburse Executive for any payments made by Executive for COBRA health care
benefits for Executive and family until the earlier of Executive’s obtaining new
employment with health benefits or eighteen (18) months. If necessary to comply
with Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(“Code”), such payment shall be made on the six (6) month anniversary of the day
following such Termination or Constructive Discharge. Earned but unpaid Base
Salary and earned vacation time will also be paid in a lump sum at such time, as
will any unreimbursed business expenses (consistent with Company policies and
procedures).

     B. If the Executive’s employment terminates due to a Termination for Cause
or a Voluntary Termination, earned but unpaid Base Salary will be paid on a
pro-rated basis for the year in which the termination occurs, all unpaid
benefits to which he is otherwise entitled under any plan, policy or program of
the Company applicable to Executive through the date of Termination will be paid
to Executive, including, but not limited to, earned vacation time, unreimbursed
business expenses (consistent with Company policies and procedures) and any
earned but unpaid bonus, and no other payments will be made by the Company to
Executive or on behalf of Executive.

     C. Upon termination of the Executive’s employment, the Period of Employment
will cease as of the date of the termination.

4

--------------------------------------------------------------------------------

     D. For this Agreement, the following terms have the following meanings:

          1. “Termination for Cause” means termination of the Executive’s
employment by the Company’s Board of Directors, acting in good faith, by written
notice to the Executive specifying the event(s) relied upon for such
termination, due to the Executive’s serious misconduct with respect to his
duties under this Agreement, which has resulted or is likely to result in
material economic damage to the Company, including but not limited to a
conviction for a felony or perpetration of a common law fraud; provided,
however, except in the case of a conviction for a felony or a perpetration of a
common law fraud, that Company must provide such notice thirty (30) days prior
to termination and provide Executive with the opportunity to cure such damage or
likely damage, to the Company’s reasonable satisfaction, with thirty (30) days
of such notice.

          2. “Constructive Discharge” means termination of the Executive’s
employment by the Executive, whether or not in connection with a Change of
Control, due to a failure of the Company to fulfill its obligations under this
Agreement in any material respect including any change in the geographic
location of employment described above (or failure by the Company to agree with
Executive upon such geographic location in accordance with Section V above),
reduction of the Executive’s Base Salary or other compensation or benefits other
than, in the case of benefits, reductions applicable to all employees of the
Company, or other material change by the Company in the functions, duties or
responsibilities of the position which would reduce the ranking or level,
reporting lines, responsibility, importance or scope of the position. The
Executive will provide the Company a written notice that describes the
circumstances being relied on for the termination with respect to the Agreement
within sixty (60) days after the event giving rise to the notice. The Company
will have sixty (60) days to remedy the situation prior to the termination for
Constructive Discharge.

          3. “Without Cause Termination” means termination of the Executive’s
employment by the Company, whether or not in connection with a Change of Control
, other than (a) due to a Termination for Cause, or (b) as a result of death or
disability.

          4. A “Voluntary Termination” means a termination of the Executive’s
employment by the Executive not as a result of a Constructive Discharge.

SECTION IX
OTHER DUTIES OF THE EXECUTIVE DURING
AND AFTER THE PERIOD OF EMPLOYMENT

     A. The Executive will, with reasonable and appropriate advanced notice
during the Period of Employment and thereafter for a period of eighteen (18)
months, furnish information as may be in his possession and cooperate with the
Company as may reasonably and customarily be requested in connection with any
claims or legal actions in which the Company is or may become a party. After
such period, if the Company requests Executive’s cooperation, the Executive’s
cooperation with the Company shall be provided only after compensation for such
cooperation has been established and agreed to by Executive. Such compensation
shall be reasonably determined by market rates for similar professional
consulting services.

5

--------------------------------------------------------------------------------

     B. The Executive recognizes and acknowledges that all information
pertaining to the affairs, business, clients, customers or other relationships
of the Company, as hereinafter defined, is confidential and is a unique and
valuable asset of the Company. Access to and knowledge of this information are
essential to the performance of the Executive’s duties under this Agreement. The
Executive will not during the Period of Employment or after except to the extent
reasonably necessary in performance of the duties under this Agreement, give to
any person, firm, association, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company except as required by law. The Executive will not
make use of this type of information for his own purposes or for the benefit of
any person or organization other than the Company. The Executive will also use
his best efforts to prevent the disclosure of this information by others. All
records, memoranda, etc. relating to the business of the Company whether made by
the Executive or otherwise coming into his possession are confidential and will
remain the property of the Company.

     C. During the Period of Employment plus, provided that the Company is
required to make (and makes) or otherwise voluntarily makes the Severance
Payment, for an eighteen (18) month period thereafter (the “Noncompete Period”),
the Executive will not use his status with the Company to obtain loans, goods or
services from another organization on terms that would not be available to him
in the absence of his relationship to the Company. During the Noncompete Period:
(i) the Executive will not make any statements or perform any acts intended to
advance the interest of any existing or prospective competitors of the Company
in any way that will injure the interest of the Company; (ii) the Executive
without prior express written approval by the Board of Directors of the Company
will not directly or indirectly own or hold any proprietary interest in or be
employed by or receive compensation from any party engaged in a business that
provides any goods or services within the United States of the type that are
competitive with the goods and services provided by the Company or any of its
Subsidiaries (but without regard to any other affiliates) as of the date of
Termination; and (iii) the Executive without express prior written approval from
the Board of Directors, will not solicit any members of the then current clients
of the Company or discuss with any employee of the Company information or
operation of any business intended to compete with the Company. For the purposes
of the Agreement, “proprietary interest” means legal or equitable ownership,
whether through stock holdings or otherwise, of a debt or equity interest
(including options, warrants, rights and convertible interests) in a business
firm or entity, or ownership of more than 5% of any class of equity interest in
a publicly-held company. The Executive acknowledges that the covenants contained
herein are reasonable as to geographic and temporal scope. For a six (6) month
period after termination of the Period of Employment for any reason, the
Executive shall not directly or indirectly solicit or engage in a transaction
for the acquisition of all or any part of the assets or equity interests or any
partnership, joint venture or other business relationship for any entity with
which the Company has a letter of intent as of the date of termination or has
actively engaged in negotiations for a transaction of the type described above
at any time during the prior six (6) months. For an eighteen (18) month period
after termination of the Period of Employment for any reason, the Executive will
not directly or indirectly hire any employee of the Company or solicit or
encourage any such employee to leave the employ of the Company. Notwithstanding
anything to the contrary contained herein, if following a Change of Control
there is a Without Cause termination or a Constructive Discharge, then the
noncompete restrictions set forth in item (ii) of the first sentence of this
Section C shall be eliminated (without reducing or changing the payment and
benefits obligations in Section VIII.A.) or, if the Modified Payment is made,
shall be fixed at twelve (12) months. For purposes of this Section, the term
“Modified Payment” shall mean changing the amount of the payment due under
Section VIII.A. by replacing “one hundred and fifty percent (150%)” with “two
hundred percent (200%)”. 

6

--------------------------------------------------------------------------------

     D. The Executive acknowledges that his breach or threatened or attempted
breach of any provision of this Section IX may cause irreparable harm to the
Company not compensable in monetary damages and that the Company shall be
entitled, in addition to all other applicable remedies, to a temporary and
permanent injunction and a decree for specific performance of the terms of this
Section IX without being required to prove damages or furnish any bond or other
security.

     E. The Executive shall not be bound by the provisions of this Section IX in
the event of the default by the Company in its obligations under this Agreement,
which are to be performed upon or after termination of this Agreement.

     F. If the period of time or other restrictions specified in this Section
should be adjudged unreasonable at any proceeding, then the period of time or
such other restrictions shall be reduced by the elimination or reduction of such
portion thereof so that such restrictions may be enforced in a manner adjudged
to be reasonable.

SECTION X
INDEMNIFICATION, LITIGATION

     The Company will indemnify the Executive to the fullest extent permitted by
the laws of the state of incorporation in effect at that time, or certificate of
incorporation and bylaws of the Company whichever affords the greater protection
to the Executive. The Company will maintain directors and officers liability
insurance covering the Executive during the Period of Employment and for a
period of three (3) years thereafter commencing on the Executive’s termination
date with the Company.

SECTION XI
PROCEDURES FOR DETERMINING
THE APPLICATION OF CODE SECTION 409A

     The Executive and the Company shall cooperate to determine the application
of Code Section 409A for purposes of this Agreement. If the Executive and the
Company are unable to agree on the application of Code Section 409A within ten
(10) business days after the Executive’s separation from service with the
Company, then the application of Code Section 409A for purposes of this
Agreement shall be determined by an accounting firm of recognized national
standing acceptable to the Executive and the Company. The accounting firm shall
be instructed to use every reasonable effort to make its determination within
ten (10) business days after it is retained. The parties will cooperate fully
with the accounting firm. The costs and expenses for the services of the
accounting firm shall be borne by the Company.

7

--------------------------------------------------------------------------------

SECTION XII
WITHHOLDING TAXES

     The Company may directly or indirectly withhold from any payments under
this Agreement all federal, state, city or other taxes that shall be required
pursuant to any law or governmental regulation.

SECTION XIII
EFFECTIVE PRIOR AGREEMENTS

     This Agreement contains the entire understanding between the Company and
the Executive with respect to the subject matter and supersedes any prior
employment or severance agreements between the Company and its affiliates, and
the Executive.

SECTION XIV
CONSOLIDATION, MERGER OR SALE OF ASSETS

     Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation or entity that assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a Consolidation, Merger or
Sale of Assets, the term “the Company” as used will mean the other corporation
or entity and this Agreement shall continue in full force and effect. This
Section XIV is not intended to modify or limit the rights of the Executive
hereunder.

SECTION XV
MODIFICATION

     This Agreement may not be modified or amended except in writing signed by
the parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that, which is
specifically waived.

SECTION XVI
GOVERNING LAW; ARBITRATION

     This Agreement has been executed and delivered in the State of Tennessee
and its validity, interpretation, performance and enforcement shall be governed
by the laws of that state.

     Any dispute among the parties hereto shall be settled by arbitration in
Nashville, Tennessee, in accordance with the rules then obtaining of the
American Arbitration Association and judgment upon the award rendered may be
entered in any court having jurisdiction thereof.

8

--------------------------------------------------------------------------------

SECTION XVII
NOTICES

     All notices, requests, consents and other communications hereunder shall be
in writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by registered mail, return receipt requested, or
when delivered if by hand, overnight delivery service or confirmed facsimile
transmission, to the following:

          (a) If to the Company: Attention: Board of Directors, 9020 Overlook
Boulevard, Third Floor, Brentwood, Tennessee 37027, or at such other address as
may have been furnished to the Executive by the Company in writing; or

          (b) If to the Executive, at 901 Falls Manors Court, Great Falls,
Virginia 22066 or such other address as may have been furnished to the Company
by the Executive in writing.

SECTION XVIII
BINDING AGREEMENT

     This Agreement shall be binding on the parties’ successors, heirs and
assigns.

     [Remainder of Page Intentionally Left Blank]

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

GOLDLEAF FINANCIAL SOLUTIONS, INC.,
a Tennessee corporation  
 
 
 

 /s/ Gregory L. Boggs By:  Gregory L. Boggs  Title:  

CEO


 

EXECUTIVE:

 
    /s/ John R. Polchin

JOHN R. POLCHIN


10

--------------------------------------------------------------------------------